DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered. Claims 1, 3, 4 and 7-15 are currently pending in the application. An action follows below:
Response to Arguments
The rejection of claim 3 under 35 U.S.C. 112(b) in the previous Office action dated 01/28/2021 have been withdrawn in light of the amendment to the claim.
In response to the rejections of claims 1, 3, 4 and 7-13 under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0095566 A1) in the previous Office action, Applicant has amended independent claim 1 and provided arguments which have been fully considered, but they are not fully persuasive. Specifically, Applicant argues on page 8 of the amendment that Lee fails to disclose or suggest a touch sensing unit disposed on the touch buffer layer, and including a bridge disposed on the touch buffer layer, a touch insulating film disposed on the bridge, and first and second touch electrodes disposed on one surface of the touch insulating film, as recited in claim 1. Examiner respectfully disagrees because Lee et al., at least Figs. 2 and 4, explicitly discloses a touch sensing unit comprising at least elements [152, 154], disposed on the touch buffer layer [166], including a bridge [152b] disposed on the touch buffer layer [166], a touch insulating film [158] disposed on the bridge [152b], and first and second touch electrodes [152e, 154e] disposed on one surface of the touch insulating film [158]. Examiner respectfully agrees the Lee et al. failing to teach new limitation, “an end portion of at least a part of the touch buffer layer disposed in the pad area directly contacts the top surface of the lower pad electrode” of claim 1. Therefore, the rejections of claims 1, 3, 4 and 7-13 under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0095566 A1) in the previous Office action have been withdrawn in light of the amendment to independent claim 1.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 3, 4 and 7-15 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a display device including a touch sensor and capable of reducing a bezel area by reducing process deviations. Independent claim 1 identifies the uniquely distinct limitation, “an end portion of at least a part of the touch buffer layer disposed in the pad area directly contacts the top surface of the lower pad electrode.” The closest prior art, Lee et al. (US 2018/0095566 A1) discussed in the previous Office action and in the above “Response to Arguments” section, either singularly or in combination, fails to anticipate or render obvious the above underlined limitation in combination with all of the other claimed limitations particularly recited by this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626